The opinion of the Court, was delivered by
Ryerson, J.
I have searched earnestly for some good ground for reversing this judgment; but I have not found any, either in the reasons assigned, or any others discovered in the record. One objection urged, was, that the summons was returnable at 2 P. M. according to which hour, .the justice proceeded to trial and judgment:-whereas, the copy served on the defendant, was to appear at 10 A. M. as was alleged. But there is no ground to infer any injury to the defendant. He never appeared at all before the justice, pending the suit; either at 10 A. M. or 2 P. M. or any other hour.. He cannot pretend therefore, that he was misled by the service. Had he appeared at 10 o’clock, he would have learned, the error, and. been effectually saved from all harm therefrom. Or if he had not then received correct information, the court would have perceived that he had been unfairly dealt by, and would have intended, that he had received damage, in order to relieve him from the judgment thus obtained. But it is not necessary to express any final opinion on this point; for the fact is not established in such manner, that the court can notice it.
Again, it was urged, that there is no judgment against any one. The language of the justice’s docket is, “ after duly considering the evidence, I gave judgment for the plaintiff, for the sum of &c.” But no doubt' can possibly, arise on this entry, after a recital of the parties to the action and all the previous proceedings, in a concise and lucid manner. It would therefore be too much to say it is not sufficiently manifest, against whom the judgment is rendered. It must necessarily be implied and understood to be against him, against whom all the other proceedings were taken. Thé judgment should therefore, be affirmed.
Hornblower, C. J. and Ford, J. concurred. *

Judgment Affirmed.